Case 1:20-cv-04735-GBD Document 49 File OBIE, Page 1 of 1
P On SS .

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

APL MICROSCOPIC, LLC AND

 

ANDREW PAUL LEONARD,
Plaintiffs,
-against- 20 Civ. 4735 (GBD)
PIXELS.COM, LLC AND TIME :
USA, LLC,
Defendants.

GEORGE B. DANIELS, United States District Judge:

In light of this Court’s Order, (ECF No. 29), granting Defendant’s Motion to Dismiss the
Amended Complaint, (ECF No. 19), and Plaintiff's failure to submit a letter application for leave
to amend the Amended Complaint within thirty (30) days thereof, the Clerk of the Court is hereby
ORDERED to close the motion at ECF No. 19 and this case.

Dated: New York, New York

August 10, 2021
SO ORDERED.

Yip. 8 Dire

GEPROEY, KB. DANIELS
ed States District Judge

 

 

 
